NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 12/17/2020 has been entered. Claims 6, 10, and 15 have been amended. No claims have been added or cancelled. Claims 1, 4-8, 10, and 13-17 are still pending in this application, with claims 1 and 10 being independent.

Applicant’s amendments to the claims have overcome the 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection previously set forth in the Final Office Action mailed 12/17/2020.

Reasons for Allowance
Claims 1, 4-8, 10, and 13-17 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a back plate, a light board disposed on the back plate, a diffusion plate disposed at one side of the light board away from the back plate, a bracket layer disposed between the light board and the diffusion plate, the bracket layer supports the diffusion plate and space the light board apart from the diffusion plate to form a light mixture space, a groove is defined in one side of the bracket layer adjacent to the light board, an accommodating space is formed between the groove and the light board, the light board includes a circuit board 
The closet prior art, KANG (US 2009/0121652), does not include the combination of all the claimed limitations above, specifically a bracket layer disposed between the light board and the diffusion plate, the bracket layer supports the diffusion plate and space the light board apart from the diffusion plate to form a light mixture space, a groove is defined in one side of the bracket layer adjacent to the light board, an accommodating space is formed between the groove and the light board, the light board includes a plurality of micro light-emitting diodes arranged in an array on the circuit board, the bracket layer is disposed at an edge of the circuit board and a material of the bracket layer includes rubber, the circuit board is provided with a gold finger end or a connector in the accommodating space, and a flexible circuit board extends into the accommodating space through an opening of the back plate and is connected to the gold finger end or the connector as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the KANG reference in the manner required by the claims.
As seen in pg.11 of the applicant’s remarks 11/08/2020 and para[0051] of the applicant’s specification, the criticality of the rubber material of the bracket layer allows the bracket layer to be adjusted (e.g. pressing) to adjust the distance of the light mixture space with respect to the diffusion plate such that the light emitted by the micro LEDs is more uniform to minimize “starry” light and shadows. The rubber material was considered to be a self-deformable material 
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is (571)272-2782.  The examiner can normally be reached on Monday-Wednesday 9AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/J. E./
Examiner, Art Unit 2875


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875